The opinion of the court was delivered by
Boyce, J.
The plaintiff’s title to lot No. 140, on which the trespass complained of is alleged to have been committed, was conceded, and no question seems to have been made as to the defendant’s title to lot No. 141. The bill of exceptions states that the main question in the case was, where the true line between these lots was actually located. But the case was tried and determined, as will be seen by the charge of the court and finding of the jury, upon the ground that Davis, the plaintiff’s grantor, and the plaintiff, while in the ownership and occupation of lot No. 140, had by their acts and admissions estopped themselves from claiming any other line as a divisional line between said lots than the one claimed by the defendant. The question of what constitutes aff estoppel in pais, in cases analogous to this, has been so frequently and recently discussed and decided in this state that it can hardly be regarded as an open question. In Spiller v. Scribner, 36 Vt., 245, the chief judge, in giving the opinion, used language substantially like that used by him in his charge in this case; and in Hicks et al. v. Cram et al., 17 Vt., 449, Judge Bedfield says that “ if one man has made a representation which he expects another may or will act upon, and the other does in fact act upon it, he is estopped to deny the truth of the representation.” This doctrine is founded upon the plainest principles of morality and justice, and its application is to prevent fraud and promote justice. The same rule prevails in Connecticut: Kinney v. Farnsworth, 17 Conn., 355 ; Whitaker v. Williams, 20 Ib., 98. But the plaintiff claims that this principle is not applicable here, on account of the arrangement which the evidence shows was made between Davis and Currier for the benefit of the defendant in April, 1865. The defendant did not acquire any title to lot 141 until September, 1865, and the evidence does not show that the arrangement with Currier was legally binding upon the parties to it, or that the defendant would have concluded the pur*313chase if it had not been for the subsequent declarations of the plaintiff in relation to the boundary line between the lots. But if there was any doubt upon this question, it is effectively removed by the charge of the court and the finding* of the jury. The jury have found, as a matter of fact, that Davis and Halloran, while they were the owners of lot 140, pointed out the line that the defendant now claims to, as the west line of that lot, and that the defendant bought lot 141, relying upon what Davis and Halloran, <?r one of them, told him in relation to this line, he having no other knowledge of the line. We think the charge of the court was quite as favorable to the plaintiff as he had any legal or equitable right to demand.
The plaintiff excepted to the ruling of the court in admitting as evidence the admissions of the plaintiff of record. It appears that in December, 1867, the plaintiff sold lot 140 to one Flannery, and that at the same time Flannery, in good faith and for an adequate consideration, purchased of the plaintiff his claims against the defendant which are embraced in this suit; that he took a written assignment of said claims,, continues to own them, and is prosecuting this suit for his own benefit; and that the defendant was notified of this sale and assignment as early as February, 1868. The defendant was permitted, subject to the objection of Flannery, to prove the admissions of the plaintiff made in 1869. The general principle deducible from the reported cases and elementary books is, that where one in good faith, and for a good consideration, has assigned all his interest in a chose in action, the assignee may use the name of the assignor in a suit to enforce his right, whenever that is necessary, and that the assignor cannot control the suit; and his admissions made subsequent to the assignment will not be received to defeat it. Bullard v. Billings, 2 Vt., 309; Bdgell v. Bennett & Lowell, 7 Vt., 534; Sargent v. Sargents, 18 Vt., 371; Hough v. Barton, 20 Vt., 455 ; Frear v. Evertson, 20 Johns., 142 ; Jackson v. Aldrich, 15 Vt., 106 ; Webb v. Steele, 13 N. H., 230 ; Vrooman v. King, 36 N. Y., 477.
It has long been settled in this state that courts of law will protect the rights of the assignee to a chose in action after notice ; and no effectual protection can be given unless the assignor can *314be prevented from interfering with the chose assigned, to the prejudice of the assignee. It will be seen by a reference to the admissions which the defendant was permitted to prove, that they were made for the purpose of defeating the claims embraced in his sale and assignment to Elannery. And as we think the evidence was inadmissible for that purpose, the judgment for this reason is reversed, and the cause remanded.